Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 26, 2015

The Court of Appeals hereby passes the following order:

A15D0450. NEIL L. WILCOVE v. KELLY C. WILCOVE.

      Neil and Kelly Wilcove divorced in 2008. Kelly Wilcove subsequently filed
a motion for contempt against Neil Wilcove, alleging that he had violated several
provisions of the parties’ divorce decree, including his obligation to pay medical
expenses, insurance health premiums, and “special expenses.” The trial court held
Neil Wilcove in contempt, ordering him to pay reimbursements for medical expenses
and insurance premiums, as well as arrearages of $700 per month in “special
expenses.” Neil Wilcove filed this application for discretionary appeal from the trial
court’s ruling. We, however, lack jurisdiction.
        Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]”Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because the Supreme
Court has jurisdiction over Neil Wilcove’s appeal, we hereby TRANSFER this case
to the Supreme Court of Georgia.
Court of Appeals of the State of Georgia
                                     06/26/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.